 In the Matter of LOCAL1796,UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, A. F. OF L.andMONTGOMERY FAIR CO., ACORPORATIONCase No. 15-CC-5.-Decided March 18, 1949DECISIONANDORDEROn April 27, 1948, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of section 8 (b) (4) (A) of the NationalLabor Relations Act, as amended, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafterthe Respondent and the General Counsel filed exceptions to the Inter-mediate Report, and the General Counsel filed a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case and hereby adopts the findings, conclusions and recom-mendations of the Trial Examiner insofar as they are consistentwith this Decision and Order.1.The Trial Examiner found that on July 9, 1947, the Respondentordered a strike of carpenters employed by Montgomery Fair Co.(herein referred to as Fair), an object of which was to force Fairto cease doing business with Bear Brothers Inc. (herein referredto as Bear), and that the Respondent thereby violated Section 8 (b)(4) (A) of the Act, as amended.We agree.In its exceptions, the Respondent contends : (1) that the cessationof work by the seven carpenters constituted a termination of employ-ment and not a strike; (2) that if it was a strike it was called becauseof a recognized union policy against working with non-union menand not for the purpose of forcing Fair to cease doing business withBear; (3) that Fair was not "doing business" with Bear as that termwas intended to be applied in Section 8 (b) (4) (A) ; and (4) that82 N. L. R. B., No. 26.211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDif the Respondent called a strike it did so prior to the effective dateof the amendments of the Act, and, therefore, to apply Section 8(b) (4) (A) to the Respondent's conduct would require that we givethe Act retroactive application.We have recently considered and rejected identical contentions ap-plied to a similar set of facts in theWatsoncase.'Accordingly, andfor the reasons stated in that decision, we find the Respondent's con-tentions herein to be without merit.2.We further find that the Respondent also violated Section 8(b) (4) (A) of the Act by picketing Fair on and after August 22,1947.For the reasons stated in our recent decision in theWadsworthcase 2we find that by picketing Fair the Respondent induced and encour-aged employees of Fair to engage in a strike within the meaning ofSection 8 (b) (4) (A). Likewise, for the reasons stated in theWads-worthcase we find, contrary to the Respondent's contentions, that thepicketing herein was not protected by the free speech provision inSection 8 (c) of the Act 3However, inasmuch as we regard Section8 (b) (4) (A) of the Act as specificially prohibiting peaceful picket-ing in the circumstances of this case, and inasmuch as we shallpres'wmethe constitutionality of this prohibition unless advised by the courtsto the contrary,4 we need not adopt the Trial Examiner's finding thatthe picketing herein was also outside of the protection of the FirstAmendment of the Constitution.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Local 1796, United Brotherhood of Car-penters and Joiners of America, A. F. of L., its officers and agents,shall :1.Cease and desist from inducing or encouraging the employees ofMontgomery Fair Co., or any other employer, by picketing, or order-ing any employee off his job, or by related conduct, to engage in, astrike or concerted refusal in the course of their employment, to per-form any services, where an object thereof is to force or requireMontgomery Fair Co., to cease doing business with Bear Brothers,Inc.,'MatterofLocal 74,United Brotherhood of Carpenters and JoinersofAmerica,A. F. of L., et al.,80 N. L. R B 533.2Matter of United Brotherhood of Carpenters and Joinersof America,District Councilof Kansas City,Missouri,and vicinity,A. F. of L., etal.,81 N. L. It. B. 802.8MembersHoustonandMurdock,althoughdisagreeingwiththis findingfor thereasonsstated in their dissenting opinion in theWadsworthcase, deem themselves bound by themajority decision in that case.4Matter ofRite-FormCorsetCompany,75 N. L.It. B. 174. LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 2132.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post at the business office of Local 1796, in Montgomery, Ala-bama, where notices to members are ordinarily posted, a copy of thenotice attached hereto as an Appendix.-' Copies of the notice to be fur-nished by the Regional Director for the Fifteenth Region, shall afterbeing duly signed by a representative of Local 1796, be posted by theRespondent immediately upon the receipt thereof and maintained by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(b)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the receipt of this Decision andOrder what steps the Respondent has taken to comply herewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICETo All Members of Local 1796, United Brotherhood of Carpenters andJoiners of America, A. F. of L.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT induceor encouragethe employees of MoNT-GOMERY FAIR Co., or any other employer, by picketing, or order-ing any employee off his job, or by related conduct,to engage in,a strike or a concerted refusal in the course of their employmentto perform any services, where an object thereof is to force orrequire Montgomery Fair Co., toceasedoing business with BearBrothers, Inc.LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, A. F. OF L.Labor Organization.Dated ------------------------By--------------------------(Title of Officer)In the event that this Order is enforced by decree of a UnitedStatesCourtof Appeals,there shallbe inserted before the words "A DECISION AND ORDER"the words "Dli-'CREEOF THE UNITED STATES COURT OF APPEALS ENFORCING."838914-50-vol. 82-15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Richard C. Keenan,for the General Counsel.Mr. CharlesH. Tuttle,ofNew York, N. Y.,by Mr. Francis X. Waid,andMr.Fred G.Koenig,Sr.,ofBirmingham,Ala., for theRespondent.STATEMENT OF THE CASEUpon a charge filed on December 20, 1947, by the Montgomery Fair Co, ofMontgomery,Alabama, herein referred to as Fair, the General Counsel of theNational Labor Relations Board,on behalf of the Board,'issued a complaint datedFebruary 2, 1948, against Local 1796, United Brotherhood of Carpenters andJoiners of America, A. F. of L., herein called the respondent, alleging that therespondent has engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (b) (4) (A), and Section 2 (6) and (7)of the Labor Management Relations Act,2 herein called the Act. Copies of thecomplaint as well as notices of hearing thereon were duly served upon therespondent and Fair.With respect to the unfair labor practices, the complaint alleges in substance:(1) that the respondent on or about July 9, 1947, and continuously thereafter,engaged in and induced or encouraged employees of Fair to engage in a strikeor a concerted refusal in the course of their employment, to handle or work onany goods, articles, materials or commodities, or to perform any services there-with, an object thereof being to force or require Fair to cease doing business withBear Bros. Inc.,' and (2) since July 9, 1947, in furtherance of said strike orconcerted refusal, pickets have been and are maintained by respondent at Fair'sMontgomery establishment declaring Fair to be unfair to organized labor ; 4that by such acts on and after August 24, 1947, the respondent has engaged inunfair labor practices within the meaning of Section 8 (b) (4) (A) of the Act.Thereafter the respondent filed its answer in part admitting and in part deny-ing the allegations in the complaint, but denying that it had engaged in anyunfair labor practices.The answer admits (1) that on or about July 9, 1947,members of the respondent came off the job when Bear's non-union carpentersstarted work at Fair and that they did so because it was against their principles,against the rules and traditions of their union, and against the obligations takenby them as members of Local 1796, to work with non-union carpenters, and thatthe quitting of their jobs was for the purpose of conforming to the tradition,rule and practice of the Union and was in keeping with vital principles of unioncarpenters was not for the purpose of forcing Fair to cease doing business withBear; and, (2) that on or about July 10, 1947, it started maintaining pickets at ori The General Counsel and his representativesat the hearingwillbe referredto hereinas the GeneralCounsel; the National Labor Relations Board as the Board.2The National LaborRelations Act, as amended,by Public Law 101, Chapter120, 80thCongress,First Session8As will bedeveloped hereinafter Fair engaged Bear Bros Inc., hereinafter referred toas Bear, a buildingcontractorinMontgomery,Alabama, forvarious typesof alterationand remodelingwork in Fair'sMontgomerydepartment store.4The pickets were removed on February14, 1948, in compliance with an order issuedby United States DistrictJudge Kennamer, restraining and enjoining respondent, pend-ing the final adjudication of this matterby theBoard, from, among other things, picket-ing at or near Fair's Montgomery department store. LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 215near Fair'sMontgomery department store for the purpose of advising and advertising to union labor and the friends of union labor and the public that it re-garded Fair as unfair to organized labor, and that the picketing of Fair was onlyfor said purpose.Pursuant to notice a hearing was held on February 18 and 19, 1948, at Mont-gomery, Alabama,before Sidney Lindner,the undersigned Trial Examiner, dulydesignatedby the ChiefTrialExaminer.The General Counsel and the re-spondent were represented by counsel and participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses and to intro-duce evidence bearing on the issues was afforded all parties.At the opening of the hearing,the undersigned denied successive motions bythe respondent to dismiss the complaint on the following grounds:(1) thatthe Board has no jurisdiction over the subject matter;(2) that the complaintfailed to state a claim or action against Local 1796 upon which relief can be-granted; (3) that Section8 (b) (4) (A)is unconstitutional and in violation ofthe First,Fifth,Tenth,and Thirteenth Amendments to the Constitution of theUnited States;(4) that there is no lawful power or jurisdiction in the Board torender a decree or judgment directing or compelling members of said Local1796 to work along with or in association or cooperation with,non-union carpen-ters upon,in, or about the same job or the same subject or project of construction ;(5) that the issues raised therein were moot; and(6) that by reason of Section102 of the Act, Section8 (b) (4) (A)is inapplicable to the alleged acts of saidLocal 1796.At the conclusion of the Government's case the undersigned deniedthe respondent's renewed motions to dismiss on all the grounds previously statedand on the further grounds that there is no basis of interstatecommerce, thatthe Labor Management Act does not and cannot apply, and that the GeneralCounsel failed to sustain the allegations of the complaint by a preponderance ofthe evidence.At the conclusion of the hearing the parties argued orally on the record. Theywere granted the privilege of filing briefs and/or proposed findings of fact andconclusions of law within 15 days after the close of the hearing.Upon requestthe time was extended to March 26, when counsel for the respondent and theGeneral Counsel filed briefs.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT51.THE PARTIES;QUESTION CONCERNING JURISDICTIONThe Montgomery Fair Co. is a Delaware corporation having its principaloffice in Montgomery,Alabama, where it is engaged in selling merchandise atretail.The Montgomery Fair Co. is a subsidiary of the Mercantile Stores Corpo-ration, which latter corporation owns all the stock of 17 large department storessimilar to the Montgomery Fair Co., as well as all the stock of a number ofjunior stores,branch appliance stores and mill stores, totalling together 119stores.The Mercantile Stores Corporation operates a New York buying office aswell as warehouses for assembling merchandise to be shipped to all of its branchstores.The Montgomery Fair Co., in addition to operating a full departmentstore in the city of Montgomery also operates 5 branch appliance stores located indifferent cities in Alabama where they sell, deliver and service appliances. In5Unless otherwise appears, the findings herein are based upon creditable and uncon-troverted evidence. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDthe course and conduct of its operation, Fair, for the period from February 1,1947, to January 31, 1948, purchased goods valued at $4,072,853.38 of which$3,464,452.00 or approximately 85 percent represented purchases shipped to theFair at Montgomery from states other than the State of Alabama ; during thesame period Fair's retail sales amounted to $5,957,136.57 e of which $2,034.32represented sales in states other than the State of Alabama.The respondent questions the jurisdiction of the Board in this proceeding con-tending that Fair is not engaged in commerce within the meaning of the Act,particularly because the duties of the Union carpenters employed by Fair wereconcerned principally with construction within the department store ; theirwork was confined solely to intrastate activities ; their duties never carriedthem outside the State of Alabama ; and their work had no effect whatsoeveruponwhatever interstate business Fair may have been engaged in. In this con-nection the respondent sets forth in its brief that the Board has taken the viewthat operations in the building and construction industry ordinarily do not consti-tute interstate commerce or affect interstate commerce.Although the Board hason occasion refused as a matter of discretion to assume jurisdiction over enter-prisesinvolving the building and construction industry on the ground that theinvestigation and processing of such cases would not effectuate the policies of theAct, it has never, to the undersigned's knowledge, enunciated the flat policy thatoperationsin the building and construction industry do not constitute or affectinterstate commerce.On the contrary, even a minority of the Board consistingof Chairman Herzog and Member Murdock dissenting in theLiddon White TruckCompany, Inc.case ° involving a retail auto-truck dealer, felt impelled to distin-guish the jurisdiction situation as applied to construction, stating in a footnote,"The Board's recent assertion of jurisdiction over the building-constructionindustry, which appears to have more local attributes than the trade involvedhere, is justified by special considerations. In enacting the amendments to theAct, the 80th Congress directed particular attention to jurisdictional disputes andother practices that were conspicuously characteristic of the building-trades. Ifconstitutionalpower exists,as we believe it does, the Board would be derelict inits duty ifit did notexercise that power at a point that was the express subjectof Congressional concern."The respondent further contends in its brief that the activities involved inthis proceeding are essentially local in character, have no directand substan-tial effect upon interstate commerce, and are not within the policy of the Act.As noted hereinabove, Fair's interstate shipments of merchandise which it sellsat retail, amount to 85 percent of its total purchases.The Courts have con-tinually regarded such an inflow of goods in interstate commerce as sufficientto bring an enterprise within the Board's jurisdiction!The respondent also contends in its brief that the Act has not and cannothave general application to the building industry, citing in support thereof twostatements made by Senator Taft, subsequent to the passage of the Act° Theundersigned cannot answer the question of whether or not the Congress intendedfor the Board to assert jurisdiction over the building and construction industry,by any direct quotations from the Congressional record of the Committee report."This amount includes$299,868.89 of sales made in the five branch appliance stores.+76 N. L. R. B. 1181.8 SeeN. L. R. B. v. Fainblatt,306 U. S. 601;N. L. R. B. v. Suburban Lumber Co.,121P. (2d) 829(C. C. A. 3);N. L. R. B.v. RobertS. Green, Inc.,125 F.(2d) 485(C. C. A. 4).8 Such statements were published in the New York Journal-American, a newspaper,under date of July 7, 1947, and in March 6, 1948 volume of Collier's Magazine. LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 217Prior to the passage of the Labor Management Relations Act, the legislatorsapparently did not deal with the problem of whether or not building and con-struction was an industry affecting commerce within the meaning of the Act.However, the background in which the sections of the Act on jurisdictionalstrikes and boycotts were discussed, gives ample ground for believing that Con-gress did intend for the Board to enter this field.1° For example, in the Senate,Senator Ball,in discussing the bans on jurisdictional strikes and secondary boy-cotts, twice referred to the practices of a particular local of the Electrical Work-ers Union in New York, which covers the electrical construction work in thearea.11The undersigned finds no merit to the contentions of the respondent.More-over, the carpenters involved in this proceeding were employees of a largedepartment store, and even though they may have been engaged in intrastateactivities, their activities may not be considered separately where the businessas a whole is interstate 12The undersigned finds that Fair is and has beenengaged in commerce within the meaning of the Act.Local 1796, United Brotherhood of Carpenters and Joiners of America, A. F.of L., is a craft union labor organization affiliated with the United Brother-hood of Carpenters and Joiners of America which in turn is an affiliate of theAmerican Federation of Labor.The Local admits to membership carpenteremployees of Fair and has jurisdiction over member workmen in Montgomery.II.THEUNFAIR LABOR PRACTICESA. The FactsFair, during the past 15 years, regularly had in its employ only one carpenter,Leroy Talley,13 who was under the direct supervision of Harry Shann, presidentand general manager. During periods when Talley was unable to complete jobsby himself, he had authority to hire carpenters to carry out such work.Talleymade it a practice always to hire union carpenters and usually obtained themby calling the respondent's office.On occasion when a carpenter applied directlyto the store for employment, Talley ascertained that he was a union memberbefore hiring him, and when the applicant was not a union member. Talleyhad him obtain a work permit from the respondent. Talley's aforementionedhiring practices were carried on even though the respondent and Fair werenever in contractual relationship.In September 1946, Fair undertook minor alteration work in its basementand the building of new store fixtures. Talley obtained the service of six unioncarpenters for this work, by calling the respondent's business agent, CharlesWilson, who supplied them.During the period from September 1946 to July1947, the number of carpenters in Fair's employ varied from 5 to 10 dependingupon the speed required for the particular job.In addition to the above noted alteration work, Fair in contemplation of a4-year renovation plan of its store, to include among other things, new elevators,10 See dissenting opinion inLiddon WhiteTruck Company, Inc.,citedsupra.11 See93 Cong.Rec. p.5040,and p. 5143.u SeeN. L. R. B. V.May Department Stores Company,doing business asFamous-BarrCompany,146 F. 2d. 66 (C. C.A. 8) ; affirmed as modifiedin 326 U. S. 376;J. L Brandeisand Sons v.N L. R. B.,142 F. 2d. 977 (C. C. A.8) ; cert. denied323 U. S. 751;N. L. R. B.v. J. L. HudsonCo., 135 F. 2d. 880 (C. C. A. 6) ; cert.denied 320U. S. 740."Talley was known variously as the store carpenter, maintenance man, building super-intendent,and when additional carpenters were employed,as the carpenter foreman. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDair conditioning, the construction of a balcony, additional electrical power,and a newpenthouse for elevators, retained an architect for the drafting ofplans and estimated bids, before obtaining regular contractor's bids.For several months during the latter part of 1946 the respondent negotiatedwith Bear, one of the largest general contractors in the Montgomery area,in an effort to obtain a closed shop with Bear. The respondent was not suc-cessful and the negotiations broke down on December 10, 1946. In January1947, Charles Wilson learned of Fair's contemplated large scale alterations andconferred with Shann several times, with a view to influencing Shann to letthe general contract job to a contractor who employed union carpenters.On or about March 1, 1947," Charles Wilson, according to the testimony ofShann, told him that he heard that Bear was awarded the general alterationcontract and stated that if Bear's non-union carpenters started work at thestore, the union carpenters could not work with them nor in the same building."CharlesWilson urged Shann to do business with a union contractor. Shannconfirmed the fact that Bear had been awarded the contract," then proceeded togive reasons why Bear was given the job, and finally stated that he could notcancel the contract with Bear.CharlesWilson's testimony regarding the March 1 meeting was vague andunconvincing.He stated that he learnedfrom oneof the union carpentersemployed at Fair, that Bear was "likely to figure on the job" ; that he thenmet with Shann again, to try to persuade him to hire a union contractor.Hedenied that Shann told him the contract was awarded to Bear. The under-signed credits Shann's testimony.On or about March 15, 1947, Charles Wilson accompanied by J. C. Barrett,general representative of the respondent,againcalled on Shann. Barrett,according to Shann's testimony, discussed the trouble that the respondent washaving with Bear.When Charles Wilson again asked Shann if he could notpossibly do business with a union contractor, Shann told the respondent's repre-sentatives that he did not care to further discuss the matter since Bear hadalready been awarded the contract and he intended to comply with his contract.Barrett admitted that he and Charles Wilson met with Shann "to see if wecould get him to let it [general contract] to a contractor who worked unioncarpenters."Barrett testified that Shann said that Baer was awarded thecontract in August 1946, but had been unable to start the job because of theunavailability of materials.Barrett then told Shann that the respondent con-sidered it unfair that a condition was being brought about whereby union car-penterswould be unable to work in a store which had for years past employedonlyunion men.Charles Wilson, testifying in regard to the March 15 meeting, stated that theywere discussing union men working on the contemplated large scale alterations,when Shann advised that Fair signed a contract with Bear in August 1946, andthat ended their meeting.He admitted, however, that he reiterated his requestthat Shann hire a union contractor.The undersigned credits Shann's testimonyregarding the March 15 meeting.14 This date is based upon a reconciliation of the testimony of Shann and CharlesWilson'a Section 11 of the respondent's By-laws and Trade Rules provides, "Any memberfound guilty of working on a non-union job or with an open shop contract shall be finednot less than$25 on first offense and not less than$50 on second offense,and expelledon third offense."21 The contract entered into between Fair and Bear is dated February 25, 1947. LOCAL 1796, UNITED BROTHERHOOD OFCARPENTERS,ETC.219On the morning of July 7, 1947, Bear started work at Fair, erecting a shedon the sidewalk in front of the store. The union carpenters, of whom therewere seven in Fair's employ at this time, continued on their jobs. On themorning of July 9, all of the seven union carpenters walked off the job, takingtheir tools with them.J.A.Wilson, a member of the respondent and an employee at Fair for 18months prior to July 9, 1947, testified credibly that on the evening of July 8,and about a week before, Charles Wilson in conversations with him stated that"if they [Bear carpenters] came on the job that we would come off. On themorning of July 9, J. A. Wilson reported to work at the usual hour and wastold by Knox Hammond, a fellow employee and shop steward of the respondentfor Fair's union carpenters, to get his tools because the union carpenters hadbeen called off the job. J. A. Wilson- complied with Hammond's instructions.A few days later he obtained employment as a carpenter elsewhere and neverreturned to work at Fair.T. J. Dunn, a member of the respondent and an employee at Fair for a yearprior to July 9, 1947, testified credibly that on the morning of July 9, Hammondtold him that Bear's carpenters were on the job and that he (Hammond) wasgoing to find out what to do about it. Shortly thereafter, Hammond told Dunnthat Charles Wilson said that the respondent's Executive Committee had ruledthe job unfair, whereupon Dunn packed his tools and left the store when Ham-mond told him to go.Dunn testified further that after leaving the store severalof the union carpenters went to the respondent's office and asked Charles Wilsonto call the general headquarters of the respondent to determine if the walkoutwas proper.Charles Wilson was unable to complete his call. Soon after leavingFair, Dunn obtained other employment as a carpenter and never returned to workthere.Amos Knighten, an employee at Fair for 1 year prior to July 9, 1947, and amember of the respondent, testified credibly that while at work on July 8,CharlesWilson told him that the respondent's Executive Committee was tomeet that night to decide upon the Fair situation,and the respondent's membersemployed at Fair would be governed by such decision. On the morning ofJuly 9, Hammond told Knighten to leave the job.Knighten returned to workfor 1 day on July 14,14 and then terminated his employment and has workedelsewhere as a carpenter since then.He testified that his job at Fair was agood one, that he did not want to give it up, but that he would not break hisUnion's rules, nor would he work at Fair so long as a picket line was beingmaintained there.V. E. Peterson, an employee of Fair and a member of respondent, testifiedcredibly that he walked off the job on the morning of July 9, because Hammondso instructed him.Peterson returned to work on July 14, and has been workingat Fair since that time."11Knighten explained that on July 14, he worked at Fair's service station which islocatedawayfrom the store.That the construction work at the service station wasbeing performed by a union contractor.18 On July 21, 1947, Peterson was charged by another union member with violation ofSection 55,Paragraph L of the Constitution and Laws of the Union,namely violatinghis obligation and working for an unfair company.By letter dated July 30, 1947, hewas requested to appear at a hearing to be held on August 4, 1947, at the Union's office.He did not appear or answer.The General Counsel introduced in evidence a documentdated August 19, 1947,with the following typewritten notation:"We the Trial Com-mittee in the case of V. E.Peterson do hereby find V.E. Peterson Guilty of contempt, 220DECISIONSOF NATIONALLABOR RELATIONS BOARDCharles Wilson testified that he did not order the men off theFair job, butthat he would havedone so if hehad been at the storeand had seen non-unioncarpenters working there.Hammond did not testify at the hearing.Crediting Charles Wilson's testimony that he did not order the respondent'smembers offthe Fair job on July 9, nevertheless it is clear froma preponderanceof the evidence, and the undersigned finds that the respondent'smembers atFair concertedly refused to continue working on July 9, on ordersfrom Ham-mond,the shop steward, acting as agent of the respondent, for the reason thatBear's non-union carpenters were then working in Fair'spremises.On July 10, the respondent posted one or two pickets at each of the threeentrancesofFair's store.The pickets carried placards, whichannouncedover the name of Carpenters Local Union 1796, that MontgomeryFair was"unfair to organized labor."Under date of July 20, 1947, there appeared in The Montgomery Advertiser,a newspaper, the following advertisement :THE UNION POSITION IN THE DISPUTE AT MONTGOMERY FAIRThis dispute arose originally with Bear Lumber Co. (now BearBrothersInc.) over failure of negotiations several months ago betweenour unionand that firm.For many years our relations with Bear Lumber Co. wereharmonious and we feel that our relations would have continued in har-mony had not other influences injected discord into the situation. Sincenegotiations were broken with Bear Lumber Co. we have considered thatfirm unfair to organized labor.When itwas learnedthatMontgomery Fair was contemplatingcertainchanges in the store building which it occupies we immediately contactedthe manager and conveyed to him the information concerningour rela-tions with Bear Lumber Co.We further informed him that we could notwork on any construction project where Bear Brothers Inc. held contractagreementunlessor until Bear Brothers, Inc., receded from itspositionin refusing to continue negotiations with us.Whenitbecame knownthatMontgomery Fair had awarded the contract to Bear Brothers Inc.failing to appear for trial."This was signed by the five members of the Trial Com-mittee.On the same document there also appears in handwriting the following :Fine Assd. by Local 17968/25/47$49.98A. J. B.P. S.There is no evidence that Peterson was notified of the assessment of the fine againsthim, except that during a casual conversation with a former Fair employee in December1947, he was told of it. Certainly, it is not clear from the record exactly when the finewas levied against him.Itmay well have been assessed by the Trial Committee on orbefore August 19, 1947, and the formality of making the notation, not made until August25, 1947. In any event the General Counsel has not proved by a preponderance of theevidence that the actual assessment of the fine was made after August 22, 1947. Thereisno specific allegation in the complaintthat therespondent's assessment of the fineagainst Peterson was in violation of the Act, however, during the course of the hearingthe General Counsel alluded to the possibility that the fine against Peterson was "in-ducement or encouragement" to him to join the strike in violation of section 8 (b) (4) (A)of the Act. In view of the state of the record the undersigned will not make a findingthat the respondent's actions regarding Peterson were In violation of section 8 (b) (4) (A)of the Act.Furthermore, the General Counsel, in answer to a question by the under-signed, stated that he was not contending that the above described actions of the respond-ent against Peterson were in violation of section 8 (b) (1) of the Act. In view of theGeneral Counsel's position and the fact the complaint does not allege a violation ofSection 8 (b) (1), the undersigned is not called upon and will not make a finding inthis regard. LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 221there was nothing left for us but to declare the Montgomery Fair unfairto organized labor.For this reason we were impelled to picket MontgomeryFair.J.H. TREMONTANA,President,CHARLES WILSON,Business Manager.LOCAL 1796, INTERNATIONALBROTHERHOOD CARPENTERS ANDJOINERS OF AMERICA,American Federation of Labor.On August 1, 1947, the following was published in the Alabama Worker :STRIKE ON AT THE MONTGOMERY FAIR--CARPENTERS MARCH IN PICKET LINESTATEMENTSOF FACTSBy J. H. Tremontana, President Local No. 1796, International Brotherhoodof Carpenters and Joiners of AmericaThe Carpenters Local Union of Montgomery having tried repeatedly tohave the Montgomery newspapers carry a news story stating the factsin regard to the strike at the "Fair" and failing to get that cooperationfrom the local papers, were forced to pay for advertising space in whichto tell the people about it. There is no other inference but that thelocal newspapers were so afraid of offending one of their advertisers thatthey would prefer to withhold the real facts from the public.We arepublishing the statement of facts in the ALABAMA WORKER our AFLlabor paper, that the people of Montgomery may knowjust why our menare marching in front of that store every day.We do not getany pleasureout of picketing, in fact we deplore the necessity, but when theprinciple ofCollective Bargaining is at stake, we will fight with every weapon thelaw allows us to use to maintain that principle.The following is a complete,and concise statement of the facts, in con-nection with the dispute and picketing at the Montgomery FairDepartmentStore:The dispute which brought about the picketing at the Montgomery Fairarose out of a condition created by the Bear Lumber Company, which com-pany had been for a number of years friendly to union labor, but had brokenrelations over the question of the "open shop," which questionwas discussedwith the company for a long period.When the Bear Bros.,Inc., successorsto Bear LumberCo., finallynotified our unionofficiallythat further nego-tiations with us would not be considered,and no conference with our repre-sentatives would be held, we were forced to declare that company unfairto union labor.When it was learned that the Montgomery Fair was contemplating somechanges in the construction of the building which it is occupying, we im-mediately contacted the manager with a view to holding our men, then atwork in the building, on the job to be done.We negotiated with the managerof the Fair several weeks in an effort to secure an agreement but to noavail.We informed the manager of the status of our relation with theBear Bros., Inc., and advised him of the fact that union men would not bepermitted to work on any construction where the Bear Bros., Inc., held thecontract agreement. It was not until after considerable negotiation, andindeed after we had notified the manager that we would be impelled topicket the building if Bear Bros., Inc., was allowed to bring hismen intothe work, that the manager advised us that Bear had been awarded the 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract some 18 months previously.There was nothing left for us but topicket the building when Bear Bros.began work.During September1947one, Buffington,a railroad labor official, arranged aconference attended by himself,Shann, Charles Wilson, and J.C. Tremontana,president of respondent,in an effort to conciliate the dispute at Fair. Thepickets were removed while the conciliation meeting was in session.Accordingto Shann's testimony,which the undersigned credit the respondent's officialswanted to know whether Shann would not reconsider his action,since it was nottoo late to change to a contractor who would be acceptable for union carpentersto work with.Shann said he could not reconsider.CharlesWilsonasked howlong Bear would be employed,and when Shann answered 2 or 3 years untilthe renovation program was completed,Charles Wilson threw up his hands andsaid,"My God,we can't stand that."The negotiations broke down.'9 Shortlythereafter the picketing was resumed by respondent,with the pickets carryingthe placards as noted above.The picketing was peaceful at all times and con-tinued until enjoined by a United States District Judge on February 14, 1948.B. ConclusionsIt has been found that the concerted refusal of respondent's members at Fairto continue work on July 9, was brought about as a result of an order from therespondent, for the purpose of influencing Fair to cease doing business withBear.It can hardly be disputed that if the respondent issued an order suchas the above, after August 22, 1947, it would constitute a violation of Section8 (b) (4) (A) of the Act 2' The respondent contends, however, that the unioncarpenters at Fair quit their jobs and the employer-employee relationship ter-minated.If the respondent's contention is correct, then the General Counsel'scomplaint must fail, since Section 8 (b) (4) (A) and the definition of a strike"in the Act, both, are bottomed on the fact that employees are involved.There is a wide distinction between a worker quitting his job for any reasonor no reason, on the one hand and a concerted cessation of production by workerswho seek to win a point from management on the other hand.22 In the instantcase it is abundantly clear, as heretofore found, that the respondent's membersemployed at Fair, concertedly ceased their work, upon the respondent's instruc-tions.Such a situation leads to only one conclusion,there was a strike byse Charles Wilson testifying regarding the conciliation meeting stated that he had noth-ing to do with the meeting,that it was arranged by Buffingtonwho togetherwith Shanndid all the talking.Wilson did not remember whether be was asked under what condi-tions he would remove the pickets,nor did he recall any discussion about the length oftime Bear was going to work to complete its contract.He insisted that he had nothingto do with the meeting,but merely went alongwithBuffington,and did not participatewhatsoever.His testimony in this regard is not credited,and the undersigned finds thatthe events at the meeting took place substantially as testified to by Shann."The section referred to provides:Sec. 8(b) it shall be an unfair labor practice for a labor organization or its agents-(4) to engage in, or to induce or encourage the employees of any employer to engage in,a strike or a concerted refusal in the course of their employment...to perform anyservices,where an object therof is: (A) forcing or requiring...any employer or otherperson...to cease doing businesswithany other person ; . . .22 Section 501, when used in this Act-(2)The term"strike" Includes any strike orother concerted stoppage of work by employees(including a stoppage by reason of theexpiration of a collective-bargaining agreement)and any concerted slow-down or otherconcerted interruptions of operations by employees10 SeeFrance Packing Co. v. Dafiey,decided Feb. 16, 1948; 166 F.(2d) 751(C. C. A. 3). LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 223respondent and its members at Fair.However, did the employees who thusengaged in the strike on July 9, continue in the status of employees within themeaning of the Act? Judge Parker, speaking for the Circuit Court of Appealsof the Fourth Circuit, in theJeffery-DeWitt Insulator Co.case, 91 F. (2d) 134,137, said : "It has long been recognized by the law, as well as in common under-standing, that the relationship existing between employer and employee is notnecessarily terminated by a strike."Although Charles Wilson testified that allof the employees of Fair, with the exception of Peterson, who engaged in thestrike of July 9, obtained other work, there was no proof adduced by the re-spondent that such other work was regular and substantially equivalent employ-ment, or that the employees would not have returned to work at Fair if the condi-tion which brought about the strike was removed.Accordingly, the undersignedfinds that the employees who went out on strike on July 9, continued in thestatus of employees within the meaning of the Act during the currency of thestrike at Fair."A situation similar to the instant case was encountered in the case ofPhelpsDodge Corporation v. N. L. R. B.,113 F. 2d. 202 (C. C. A. 2). In that case therewas a strike, the employer succeeded in filling the places of all the strikers andhad resumed normal operations at its mine, all prior to the effective date oftheWagner Act.Phelps Dodge argued that when the Wagner Act becameeffective on July 5, 1935, that there was no current labor dispute and conse-quently that its subsequent refusal to reinstate any of the strikers because theywere union men was not unlawful since they were not employees within themeaning of the Act. The Second Circuit Court of Appeals, however, stated, "Wethink it clear that a labor dispute still existed which was then `current' asthe Board found. That was a question of fact which we can review only to theextent of determining whether or not there was substantial evidence to supportit.That there was such evidence is shown by the proof of the maintenance ofthe picket lines coupled with several acknowledgements by the Petitioner itselfafter July 5 that it recognized the continued existence of the strike." In theinstant case, pickets were maintained by the respondent at Fair's store, regularly,after August 22, 1947.Furthermore, during September 1947, the respondent,as heretofore found, participated in negotiations called in an effort to conciliateits dispute with Fair.While such conciliation meeting was in progress, therespondent temporarily withdrew its pickets.When the conciliation negotia-tions broke down because Shann indicated that Bear would continue to work atthe store for perhaps 2 or 3 years more until it completed its contract, the respond-ent reinstated its pickets and continued picketing until enjoined in February 1948.During oral argument, counsel for the respondent raised the contention thatSection 8 (b) (4) (A) of the Act must be given a prospective operation, andnot be applied to a dispute such as the one we are concerned with here, whichhad its origin prior to the passage of the Act, and which was legal when itstarted.Turning again to the decision in theJefery-DeWitt Insulator Co.case,supra,where practically the identical argument was raised, the Court said"It is a sufficient answer to this that the dispute was current at the time ofthe passage of the Act, and that under the principles of law theretofore recognized,the relationship between the company and its striking employees had not beenso completely terminated as to have no further connection with the company'sbusiness or the commerce in which it was engaged. . . . The mere fact that thelabor dispute had commenced prior to the passage of the Act does not withdrawaSeeN. L. R. B. v. Carlisle Lumber Company,94 F. 2d. 138 (C. C. A. 9) ; N. LR. B. v.MackayRadioand Telegraph Company,304 U. S. 333. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDthe parties or the dispute from the regulatory power of Congress as to actssubsequently occurring.... Certainly the unfair labor practices forbidden bythe Act would tend to prolong such disputes, and there was just as much reasonto forbid them in existing labor disputes as in disputes which might subsequentlyarise.So long as there was an existing relationship between the company andits striking employees affecting commerce as defined in the Act, this relationshipwas subject to the regulatory power of Congress;and the Act is given aprospective operation when applied to subsequent unfair labor practices affectingsuch relationship, notwithstanding they may have occurred in the course of alabor dispute which had its origin before the Act was passed."Upon all of the foregoing, the undersigned concludes and finds that the strikeso far as it was continued after August 22, 1947, was in violation of Section 8(b) (4) (A) of the Act.The respondent raises the further contention that if the provisions of Section8 (b) (4) (A) are interpreted as making an unfair labor practice, a refusal ofunion men to work on the same job side by side and in cooperation with non-union men, particularly where the latter's work falls within the jurisdictionand craft of the union men, then those provisions are clearly unconstitutionalas violative of the First, Fifth, Tenth and Thirteenth Amendments of the Consti-tution of the United States.The undersigned in conformity to the Board'spolicy enunciated in theRite-Form Corsetcase m will assume the constitutionalityof the Section.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of respondent as set forth in Section II, above, occurring inconnection with the operations of Fair described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYIt has been found that the respondent has engaged in a strike within themeaning ofSection 8 (b) (4) (A) of the Act. It will therefore be recommendedthat the respondent cease and desist from engaging in or inducing or encouragingits members to engage in a concerted refusal in the course of their employment toperform services for Fair, where an object thereof is to force or require Fair tocease doingbusinesswith Bear.It has also been found that subsequent to August 22, 1947, an indicia of thestrike was the peaceful picketing carried on by respondent at Fair's store.Therespondent contends that it had the constitutional right-the right of freespeech-to picket Fair, and thereby advise and advertise to union labor andthe friends of union labor, and the public that it regarded Fair as unfair toorganized labor.That peaceful picketing in a labor dispute, absent certain cir-cumstances, is the exercise of free speech is settled law.Thornhill v. Alabama,310 U. S. 88;Carlson v. California,310 U. S. 106.However, as Mr. JusticeJackson stated in his cpncurring opinion inThomas v. Collvns,324 U. S. 516: "Freespeech on both sides and for every faction on any side of the labor relation isto me aconstitutional and useful right.Labor is free to turn its publicity onany labor oppression, substandard wages, employer unfairness, or objectionableuInMatter of Rite-Form Corset CompanyandUnited Steel Workers of America, CIO,75 N. L. R. B. 174. LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 225working conditions.The employer, too, should be free to answer, and to turnpublicity on the records of the leaders or the unions which seeks the confidenceof his men. And if the employees or organizers associate violence or otheroffense against the laws with labor's free speech, or if the employer's speech isassociated with discriminatory charges or intimidation, the constitutional remedywould be to stop the evil, but permit the speech,if the two are separable; andonly rarely and when they are inseparableto stopor punish speech or publica-tion."(Emphasis supplied.) In the opinion of the undersigned the picketing in.the instant case was an integral part of the strike, in support thereof, and notseparable from the strike.Under the circumstances, the undersigned finds thateven though such picketing was peaceful, it is not protected by the First Amend-ment of the Constitution or Section 8 (c) of the Act.Since the picketing is inseparable from the strike, it will be recommendedfurther in order to effectuate the policies of the Act, that the respondent ceaseand desistfrom picketing Fair's store, in support of its strike to force or requireFair to cease doing business with Bear.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.Montgomery Fair Co., is engaged in commerce within themeaning ofSection 2 (6) and (7) of the Act.2.Local 1796, United Brotherhood of Carpenters and Joiners of America,A. F. of L., is a labor organization within the meaning of Section 2 (5) of theAct.3.By inducing or encouraging members of Local 1796 to engage in a strike, orconcerted refusal in the course of their employment to work at MontgomeryFair Co., an object thereof being to force or require Fair to ceasedoing businesswith Bear, the respondent has engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that Local 1796, United Brotherhood of Carpenters andJoiners of America, A. F. of L., its officers and agents, shall :1.Cease and desist from :(a)Engaging in or inducing or encouraging the members of Local 1796 toengage in a strike or concerted refusal in the course of their employment, toperform any services, where an object thereof is to force or require MontgomeryFair Co., to cease doing business with Bear Brothers, Inc. ;(b)Picketing the Montgomery Fair Co., in support of its strike, the objectof which is to force or require Montgomery Fair Co., to cease doing businesswith Bear Brothers, Inc.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Post in conspicuous places at the business office of Local 1796, in Mont-gomery, Alabama, where notices to members are ordinarily posted, a copy of thenotice attached hereto as an appendix.Copies of the notice, to be furnished bythe Regional Director for the Fifteenth Region, shall after being duly signed by 226DECISIONSOF NATIONALLABOR RELATIONS BOARDa representative of Local 1796, be posted by the respondentimmediately uponreceipt thereof andmaintainedby it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto membersare customarily posted.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by any othermaterial ; and(b)Notify the Regional Director for the Fifteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps theRespondent has taken to comply herewith.It is further recommended that, unless the respondent shall withinten (20)days from the receipt of this Intermediate Report notify said Regional Director inwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may withintwenty (20) days from the date of service of the ordertransferringthe case to.the Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and six copiesof a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponall motions or objections)as he reliesupon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an originaland sixcopies of a briefin supportof the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shallbe promptlymade asrequired by Section 203.85.As further provided in saidSection 203.46, should any partydesire permissionto argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days fromthe date of service of the ordertransferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by theaforesaidRulesand Regulations,the findings,conclusions, recommendations, and recom-mended orderherein contained shall, asprovided in Section 203.48 of said Rulesand Regulations, be adopted by theBoard andbecome its findings, conclusionsand order, and all objections and exceptions thereto shall be deemedwaived forall purposes.SIDNEYLINDNER,TrialBaominer.Dated April 27, 1948.APPENDIXNOTICETo All Members of Local 1796, United Brotherhood of Carpenters and Joiners ofAmerica, A. F. of L.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT engage in or induce or encourage the members of Local 1796to engage in a strike or a concerted refusal in the course of their employmentto perform any services, where an object thereof is to force or requireMONTGOMERY FAIR Co., to cease doing business with BEAR BROTHERS INc. LOCAL 1796, UNITED BROTHERHOOD OF CARPENTERS, ETC. 227WE WILL NOTengage inpicketing the Montgomery Fair Co., in support ofour strike there, the object of which is to force or require Montgomery FairCo., to cease doingbusinesswith Bear Brothers Inc.LocAL 1796,UNITED BROTHERHOOD OF CARPENTERSAND JOINERSOF AMERICA, A. F. OF L.Labor Organization.Dated ---------------------By -------------------------------------------(Title of Officer)This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.